

116 S4033 IS: Natural Disaster and Emergency Ballot Act of 2020
U.S. Senate
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4033IN THE SENATE OF THE UNITED STATESJune 22, 2020Ms. Klobuchar (for herself, Mr. Wyden, Ms. Hirono, Ms. Baldwin, Mr. Coons, Mr. Sanders, Mr. Markey, Mr. Van Hollen, Mr. Booker, Ms. Smith, Mr. Jones, Mrs. Feinstein, Mr. Peters, Mr. Durbin, Mr. Murphy, Ms. Stabenow, Mr. Blumenthal, Mr. Warner, Mrs. Murray, Mr. Heinrich, Mr. Udall, Ms. Warren, Ms. Duckworth, Ms. Cantwell, Mr. Menendez, Mr. Brown, Mr. Schatz, Mr. Carper, Mr. Casey, Mrs. Gillibrand, Mr. Cardin, Ms. Cortez Masto, Mr. Kaine, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require States to establish contingency plans for the conduct of elections for Federal office in response to national disasters and emergencies, and for other purposes.1.Short titleThis Act may be cited as the Natural Disaster and Emergency Ballot Act of 2020.2.Requirements for Federal election contingency plans in response to natural disasters and emergencies(a)In general(1)EstablishmentNot later than 30 days after the date of the enactment of this Act, each State and jurisdiction shall establish and make publicly available a contingency plan to enable qualified individuals (as defined in section 322(b) of the Help America Vote Act of 2002, as added by section 5(a)), to vote in elections for Federal office during a state of emergency, public health emergency, or national emergency which has been declared for reasons including, but not limited to—(A)a natural disaster; or(B)an infectious disease.(2)UpdatingEach State and jurisdiction shall update the contingency plan established under this subsection not less frequently than every 5 years.(b)Requirements Relating to Safety(1)In generalThe contingency plan established under subsection (a) shall include initiatives to provide equipment and resources needed to protect the health and safety of voters, pollworkers, and election workers when voting in person or by mail and throughout the election process, which shall include—(A)the procurement and use of personal protective equipment, sanitizing supplies and equipment, disinfecting supplies and equipment, disposable voting equipment, and the implementation of personal distancing guidelines; and(B)the use or implementation of any other equipment and protocols which health experts have determined will protect the health and safety of voters, pollworkers, and election workers.(2)Minimum protocolsThe contingency plan established under subsection (a) shall include plans to implement relevant Centers for Disease Control and Prevention guidance to protect the safety of voters, pollworkers, and election workers throughout the entirety of the election process.(c)Requirements relating to recruitment of poll workersThe contingency plan established under subsection (a) shall include initiatives by the chief State election official and local election officials to recruit poll workers for the November, 2020, general election and subsequent elections from resilient or unaffected populations, which may include—(1)other State and local government offices;(2)high schools and colleges in the State for the November, 2020, general election and in subsequent elections for Federal office in the case where an infectious disease poses significant increased health risks to elderly individuals and affects an election for Federal office; and(3)work-eligible non-citizens to satisfy the need for bilingual poll workers, where language assistance is required by law.(d)Requirements relating to public education and information campaignsThe contingency plan established under subsection (a) shall include initiatives by the chief State election official and local election officials to inform the public of all voting options and election dates and counter any misinformation about voting options and election dates. (e)Plan for voters To Be able To request absentee ballots online and vote by mailThe contingency plan established under subsection (a) shall permit all individuals who are registered to vote to—(1)submit an online request for an absentee ballot, which requirement is satisfied if the local, county, or State election official’s website allows an absentee ballot request application to be completed and submitted online and—(A)an absentee ballot request application to be printed for the voter to complete and mail; or(B)a voter to submit an online request for a hard copy absentee ballot request application to be mailed or emailed to the voter to complete and mail;(2)return completed absentee ballot requests to designated drop off boxes which are accessible to all voters on a nondiscriminatory basis, including voters with disabilities, accessible by public transportation, accessible during all hours of the day, and such contingency plan shall ensure that there are sufficient drop boxes in all communities, including rural communities;(3)cast a vote in elections for Federal office by mail; and(4)return completed absentee ballots by dropping them off at designated locations before the close of polls on the date of the election. (f)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(g)Enforcement(1)Attorney generalThe Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the requirements of this section.(2)Private right of action(A)In generalIn the case of a violation of this section, any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved.(B)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subparagraph (A), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(C)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subparagraph (A) before bringing a civil action under subparagraph (B). 3.Requirement to allow for early voting and no-excuse absentee voting(a)RequirementsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended by adding at the end the following new subtitle:CAdditional requirements321.Availability of early voting and voting by mail(a)In generalEach State and jurisdiction shall, with respect to the 2020 general election occurring on November 3, 2020, and each subsequent election for Federal office—(1)allow individuals to vote in such election prior to the date of the election through—(A)early voting which meets the requirements of subsection (b); and(B)voting by mail which meets the requirements of subsection (c);(2)publicize the details of any voting allowed under paragraph (1);(3)comply with the absentee voting requirements of subsection (d);(4)comply with the ballot processing and screening requirements of subsection (e); and(5)when applicable, comply with the special rules in case of emergency periods under subsection (f).(b)Early voting(1)In generalEarly voting meets the requirements of this subsection if—(A)such voting occurs—(i)for a 20-day period preceding the date of the election so that such days constitute consecutive weekdays and include at least one weekend, which period may end on a date chosen by the chief election official of the State that is between the date of the election and 4 days preceding such date; and (ii)for no less than 10 hours on each of the 20 days such early voting occurs; and(B)each early voting location in the State makes ballot drop-off boxes available consistent with section (c)(2) for voters to submit their voted and sealed absentee ballots.(2)Standards(A)In generalThe Election Assistance Commission shall issue standards for the administration of voting in-person prior to the scheduled date of an election for Federal office. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.(B)DeviationThe standards described in subparagraph (A) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout. (c)Voting by mailVoting by mail meets the requirements of this subsection if—(1)the State does not require an excuse in order to obtain and cast a ballot by mail for any election for Federal office;(2)the State makes ballot drop-off boxes available at least 45 days prior to the date of an election for Federal office and up until the close of polls on the date of the election and ensures that such ballot drop-off boxes are—(A)available to all voters on a non-discriminatory basis;(B)accessible to voters with disabilities;(C)accessible—(i)by public transportation; and(ii)during all hours of the day; and(D)sufficiently available in all communities in the State, including rural communities and on Tribal lands;(3)the State permits any eligible voter to submit an online request for an absentee ballot to vote in an election for Federal office, which requirement is satisfied if the local, county, or State election official’s website allows an absentee ballot request application to be completed and submitted online and if—(A)an absentee ballot request application to be printed for the voter to complete and mail; or(B)a voter is able to submit an online request via the internet to have a hard-copy absentee ballot request application mailed or e-mailed to them to complete and mail;(4)the State sends an absentee ballot to vote in an election for Federal office in the State by mail to any eligible voter that submits a request for such a ballot and that request is received by the appropriate election office on or before the date that is 5 days, not including weekend days, before the date of such election, except that nothing in this paragraph shall preclude a State or local jurisdiction from allowing for the acceptance and processing of ballot requests submitted or received after such required period;(5)the State permits any eligible voter to have the option to request an absentee ballot for subsequent elections on all absentee ballot requests;(6)the State does not require any form of identification for an absentee ballot request;(7)the State does not include any requirements for notarization or witness signature or other formal authentication (other than voter attestation);(8)the State allows a voter to sign a voter attestation on a ballot by providing a mark or signature stamp or by providing a signature with the use of an assistant due to age, self-certified disability, or other need; (9)the State permits voters to submit an absentee ballot by dropping it off at designated locations before the close of polls on the date of the election, including at any polling location on the date of the election before the close of polls; (10)the State—(A)permits a voter to designate any person to return a voted and sealed absentee ballot to the post office, a ballot drop-off location, tribally designated building, or election office and that such person designated to return an absentee ballot shall not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization shall provide compensation on this basis; or(B)does not put any limits on how many voted and sealed absentee ballots any designated person can return to the post office, a ballot drop off location, tribally designated building, or election office;(11)the State permits any eligible voter that submits a request for an absentee ballot to vote in such election, but does not receive their absentee ballot at least 2 days prior to election day to download and mark at home an absentee ballot provided by the State pursuant to section 103C of the Uniformed Overseas Citizens Absentee Voting Act or section 322 of this Act; and(12)the State ensures that any voting materials (as defined in section 203 of the Voting Right Act of 1965 (52 U.S.C. 10503)) provided for purposes of voting by mail, including but not limited to ballots and voter education materials, meet the language requirements under such section 203.(d)Deadline requirementsThe requirements described in this subsection are that a State shall count a ballot submitted by an individual by mail with respect to an election for Federal office in the State—(1)if it is postmarked, signed, or otherwise indicated by the United States Postal Service to have been mailed on or before the close of polls on the date of the election; and(2)received by the appropriate State election official on or before the date that is 10 days after the date of such election.(e)Ballot processing and scanning requirements(1)In generalThe requirement described in this subsection is that the State begins processing and scanning ballots cast during early voting or through vote by mail for tabulation at least 14 days prior to election day.(2)LimitationNothing in this subsection shall allow for the tabulation of ballots before the close of polls on the date of the election.(f)Special rules in case of emergency periods(1)Automatic mailing of absentee ballots to all votersIf the area in which an election is held is in an area in which an emergency or disaster which is described in subparagraph (A) or (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) is declared during the period described in paragraph (3) not later than 2 weeks before the date of the election, the appropriate State or local election official shall transmit by mail absentee ballots and balloting materials for the election to all individuals who are registered to vote in such election or, in the case of any State that does not register voters, all individuals who are in the State’s central voter file (or if the State does not keep a central voter file, to all individuals who are eligible to vote in such election) in a manner consistent with all applicable laws, including section 203 of the Voting Right Act of 1965 (52 U.S.C. 10503).(2)AffirmationIf an individual receives an absentee ballot from a State or local election official pursuant to paragraph (1) and returns the voted ballot to the official, the ballot shall not be counted in the election unless the individual includes with the ballot a signed affirmation that—(A)the individual has not and will not cast another ballot with respect to the election; and(B)acknowledges that a material misstatement of fact in completing the ballot may constitute grounds for conviction of perjury.(3)Period describedThe period described in this paragraph with respect to an election is the period which begins 120 days before the date of the election and ends 30 days before the date of the election.(4)Application to November 2020 general electionBecause of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the special rules set forth in this subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 in each State. (g)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. .(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C of title III.(c)Private right of actionTitle IV of the Help America Vote Act of 2002 (52 U.S.C. 21111 et seq.) is amended by adding at the end the following new section:403.Private right of action for violations of Natural Disaster and Emergency Ballot Act of 2020(a)In generalIn the case of a violation of subtitle C of title III, section 402 shall not apply and any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved.(b)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subsection (a), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(c)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subsection (a) before bringing a civil action under subsection (b)..(d)Conforming amendment relating to voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101) is amended—(1)in paragraph (2), by striking and;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)in the case of the recommendations with respect to subtitle C, 1 year after the date of enactment of the Natural Disaster and Emergency Ballot Act of 2020..(e)Clerical amendmentsThe table of contents of such Act is amended—(1)by inserting after the item relating to section 312 the following:Subtitle C—Additional requirements Sec. 321. Availability of early voting and voting by mail.;and(2)by inserting after the item relating to section 402 the following:Sec. 403. Private right of action for violations of Natural Disaster and Emergency Ballot Act of 2020..4.Use of downloadable and printable absentee ballots provided by States under UOCAVA for voters with disabilities and those who have not received a ballot to vote in 2020 general election and subsequent Federal elections until domestic downloadable and printable ballot prescribed by EAC is available(a)In generalThe Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) is amended by inserting after section 103B the following new section:103C.Use of downloadable and printable absentee ballots provided under UOCAVA for voters with disabilities and those who have not received a ballot to vote in 2020 general election and subsequent Federal elections until domestic downloadable and printable ballot prescribed by EAC is available(a)In general(1)State responsibilitiesEach State shall, with respect to the 2020 general election occurring on November 3, 2020, and subsequent elections for Federal office (until such time as the Election Assistance Commission prescribes a domestic downloadable and printable ballot for use in elections for Federal office pursuant to section 297 of the Help America Vote Act of 2002), permit qualified individuals to use downloadable and printable absentee ballots transmitted by the State in the same manner and under the same terms and conditions under which the State transmits such ballots to absent uniformed services voters and overseas voters under the provisions of section 102(f) to vote in such election.(2)RequirementsSuch downloadable and printable absentee ballots—(A)must comply with the language requirements under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503); and(B)must comply with the disability requirements under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d). (3)Application of requirementsThe provisions of section 103 shall apply with respect to the use of such downloadable and printable absentee ballots by qualified individuals pursuant to this section in the same manner as such provisions apply with respect to the use of such ballots by absent uniformed services voters and overseas voters pursuant to section 103.(4)Clarification regarding free postageSuch downloadable and printable absentee ballots of qualified individuals pursuant to this section shall be considered balloting materials as defined in section 107 for purposes of section 3406 of title 39, United States Code.(5)Prohibiting refusal to accept ballot for failure to meet certain requirementsA State shall not refuse to accept and process any otherwise valid downloadable and printable absentee ballot submitted in any manner by a qualified individual solely on the basis of the following:(A)Notarization or witness signature requirements.(B)Restrictions on paper type, including weight and size.(C)Restrictions on envelope type, including weight and size.(b)Qualified individualFor purposes of this section:(1)In generalExcept as provided in paragraph (2), the term qualified individual means any individual who is otherwise qualified to vote in an election for Federal office and who—(A)(i)has requested an absentee ballot from the State or jurisdiction where such individual is registered to vote; and(ii)has not received such absentee ballot at least 2 days before the date of the election;(B)expects to be absent from such individual’s jurisdiction on the day of the election for Federal office due to professional or volunteer service in response to a natural disaster or emergency as so declared;(C)is hospitalized or expects to be hospitalized on the day of the election for Federal office; or(D)is an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and resides in a state which does not offer voters the ability to use secure and accessible remote ballot marking.For purposes of subparagraph (D), a State shall permit an individual to self-certify that the individual is an individual with a disability.(2)Coordination with Federal write-in ballot for absent uniformed services and overseas votersThe term qualified individual shall not include an individual who—(A)is an absent uniformed services voter or an overseas voter; and(B)is entitled to vote using the Federal write-in absentee ballot prescribed under section 103. (c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands..(b)Conforming amendmentSection 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(a)) is amended by striking and at the end of paragraph (10), by striking the period at the end of paragraph (11) and inserting ; and, and by adding at the end the following new paragraph:(12)meet the requirements of section 103C with respect to use of downloadable and printable absentee ballots for qualified individuals to vote in the 2020 general election..(c)Clerical amendmentsThe table of contents of such Act is amended by inserting the following after section 103:Sec. 103A. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters.Sec. 103B. Federal voting assistance program improvements.Sec. 103C. Use of downloadable and printable absentee ballots provided under UOCAVA for qualified individuals to vote in 2020 general election..5.Downloadable and printable absentee ballot for domestic use by voters with disabilities and in emergencies starting in 2022(a)State requirement(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3, is amended by adding at the end the following new section:322.Use of domestic downloadable and printable absentee ballot(a)State requirement(1)In generalEach State shall permit qualified individuals to use a downloadable and printable absentee ballot prescribed by the Election Assistance Commission under section 297 to cast a vote in any election for Federal office.(2)RequirementsSuch downloadable and printable absentee ballots—(A)must comply with the language requirements under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503); and(B)must comply with the disability requirements under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(b)Qualified individualFor purposes of this section:(1)In generalExcept as provided in paragraph (2), the term qualified individual means any individual who is otherwise qualified to vote in an election for Federal office and who—(A)(i)has requested an absentee ballot from the State or jurisdiction where such individual is registered to vote; and(ii)has not received such absentee ballot at least 2 days before the date of the election;(B)(i)resides in an area of a State with respect to which an emergency or public health emergency has been declared by the Governor or chief government official of the State or chief government official of an area, 5 days or less before election day under the laws of the State due to reasons including, but not limited to—(I)a natural disaster, including severe weather; or(II)an infectious disease; and(ii)has not requested an absentee ballot;(C)expects to be absent from such individual’s jurisdiction on the day of the election for Federal office due to professional or volunteer service in response to a natural disaster or emergency as so declared;(D)is hospitalized or expects to be hospitalized on the day of the election for Federal office; or(E)is an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and resides in a State which does not offer voters the ability to use secure and accessible remote ballot marking.For purposes of subparagraph (E), a State shall permit an individual to self-certify that the individual is an individual with a disability.(2)Coordination with Federal write-in ballot for absent uniformed services and overseas votersThe term qualified individual shall not include an individual who—(A)is an absent uniformed services voter (as defined in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(1))) or an overseas voter (as defined in section 107(5) of such Act (52 U.S.C. 20310(5))); and(B)who is entitled to vote using the Federal write-in absentee ballot developed under section 103 of such Act (52 U.S.C. 20303).(c)Submission and processing(1)In generalExcept as otherwise provided in this section, a domestic downloadable and printable absentee ballot to which this section applies shall be submitted and processed in the manner provided by law for absentee ballots in the State involved.(2)DeadlineAn otherwise eligible national Federal write-in absentee ballot to which this section applies shall be counted—(A)if it is postmarked, signed, or otherwise indicated by the United States Postal Service to have been mailed on or before the close of polls on the date of the election; and(B)received by the appropriate State election official on or before the date that is 10 days after the date of such election.(d)Special rulesThe following rules shall apply with respect to domestic printable and downloadable absentee ballots to which this section applies:(1)In completing the ballot, the voter may designate a candidate by writing in the name of the candidate or by writing in the name of a political party (in which case the ballot shall be counted for the candidate of that political party).(2)In the case of the offices of President and Vice President, a vote for a named candidate or a vote by writing in the name of a political party shall be counted as a vote for the electors supporting the candidate involved.(3)Any abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be disregarded in determining the validity of the ballot.(e)Prohibiting refusal To accept ballot for failure To meet certain requirementsA State shall not refuse to accept and process any otherwise valid Federal write-in absentee ballot submitted in any manner by a qualified individual solely on the basis of the following:(1)Notarization and witness signature requirements.(2)Restrictions on paper type, including weight and size.(3)Restrictions on envelope type, including weight and size.(f)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(g)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2022..(2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 321, as added by section 3, the following:Sec. 322. Use of domestic downloadable and printable absentee ballot..(b)Form of domestic printable and downloadable absentee ballot(1)In generalTitle II of the Help America Vote Act of 2002 (52 U.S.C. 20921) is amended by adding at the end the following new subtitle:VIIDownloadable and Printable Absentee Ballot for Domestic Use297.Downloadable and printable absentee ballot for domestic use(a)Form of ballot(1)In generalThe Commission shall prescribe a domestic downloadable and printable ballot (including a secrecy envelope and mailing envelope for such ballot) for use in elections for Federal office by qualified individuals (as defined in section 322(b)).(2)AffirmationThe ballot prescribed under paragraph (1) shall contain an affirmation, signed by the person submitting the ballot, that—(A)such individual is a qualified individual (as defined in section 322(b));(B)such individual has not and will not cast another ballot with respect to the election for which the domestic downloadable and printable absentee ballot is cast; and(C)acknowledging that a material misstatement of fact in completing the ballot may constitute grounds for conviction of perjury.(b)AvailabilityThe Commission shall make the domestic downloadable and printable absentee ballot available on the internet in a printable format..(c)RequirementsThe domestic downloadable and printable absentee ballot shall be compliant with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) and shall not transmit the information completed by a voter over the internet..(2)Conforming amendments(A)Section 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively, and by inserting after paragraph (4) the following new paragraph:(5)carrying out the duties described in part VII (relating to downloadable and printable absentee ballot for domestic use);.(B)The table of contents for such Act is amended by inserting after the item related to section 296 the following:Part VII—Downloadable and Printable Absentee Ballot for Domestic Use Sec. 297. Downloadable and printable absentee ballot for domestic use..6.Requirement for prepaid return envelopes for absentee ballots; use of intelligent mail barcode(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3 and amended by section 5, is amended by adding at the end the following new section:323.Use of prepaid self-sealing return envelopes(a)In generalEach State and local jurisdiction shall provide with any voter registration application, absentee ballot application, or blank absentee ballot sent by mail a self-sealing return envelope, where possible, with prepaid postage or subject to an arrangement whereby the State will reimburse the United States Postal Service for the postage of any such return envelope that is sent by mail.(b)Use of Intelligent Mail Barcode for the 2020 General Election and until balloting materials status update service implementedFor the 2020 general election and subsequent elections for Federal office (until such time as a State implements a balloting materials status update service which meets the requirements described in section 7(a)(2) of the Natural Disaster and Emergency Ballot Act of 2020), unless a State or jurisdiction has developed a system that enables voters to track their absentee ballot through the mail, each State and jurisdiction shall provide with each absentee ballot sent by mail a self-sealing return envelope pursuant to subsection (a) that contains an Intelligent Mail barcode as prescribed by the United States Postal Service.(c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(d)Effective dateThe requirements of this section shall apply to materials sent by States and local jurisdictions after the date that is 60 days after the date of the enactment of this Act..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 322, as added by section 5, the following new item:Sec. 323. Use of prepaid self-sealing return envelopes..7.Development of a secure Federal portal to allow election officials to provide voters with updates on their ballots(a)Balloting materials status update service(1)In generalNot later than January 1, 2024, the Director of the Cybersecurity and Infrastructure Security Agency, in consultation with the Chair of the Election Assistance Commission, the Postmaster General, the Director of the General Services Administration, the Presidential designee, and State election officials, shall establish a balloting materials status update service to be used by States and local jurisdictions to inform voters on the status of voter registration applications, absentee ballot applications, and absentee ballots.(2)Information trackedThe balloting materials status update service established under paragraph (1) shall provide to a voter the following information with respect to that voter:(A)In the case of balloting materials sent by mail, tracking information from the United States Post Office and the Presidential designee on balloting materials sent to the voter and, to the extent feasible, returned by the voter.(B)The date on which any request by the voter for an application for voter registration or an absentee ballot was received.(C)The date on which any such requested application was sent to the voter.(D)The date on which any such completed application was received from the voter and the status of such application.(E)The date on which any absentee ballot was sent to the voter.(F)The date on which any absentee ballot was received by the voter.(G)The date on which the post office processes the absentee ballot.(H)The date on which post office delivered the absentee ballot to the election office.(I)Whether such ballot was accepted and counted, and in the case of any ballot not counted, the reason why the ballot was not counted.(3)Method of providing informationThe balloting materials status update service established under paragraph (1) shall allow voters the option to receive the information described in paragraph (2) through email (or other electronic means) or through the mail.(4)Prohibition on feesThe Director may not charge any fee to a State or jurisdiction for use of the balloting materials status update service in connection with any Federal, State, or local election.(5)Authorization of appropriationsThere are authorized to be appropriated to the Director such sums as are necessary for purposes of carrying out this subsection.(b)Required use for absent uniformed service voters and overseas voters(1)In generalSection 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(a)), as amended by section 4(b), is amended by striking and at the end of paragraph (11), by striking the period at the end of paragraph (12) and inserting ; and, and by adding at the end the following new paragraph:(13)use the balloting materials status update service developed under section 7(a) of the Natural Disaster and Emergency Ballot Act of 2020 to inform absent uniformed services voters and overseas voters on the status of voter registration applications, absentee ballot applications, and absentee ballots used in elections for Federal office..(2)Conforming amendmentSection 102 of such Act (52 U.S.C. 20302) is amended by striking subsection (h).(3)Effective dateThe amendments made by this subsection shall apply to elections for Federal office occurring after the date that is 1 year after the date on which the Director of the Cybersecurity and Infrastructure Security Agency certifies that the service described in subsection (a) is operational.(c)Required Use under Help America Vote Act(1)In generalSection 321(a) of the Help American Vote Act of 2002, as added by section 3, is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting ; and, and by adding at the end the following new paragraph:(5)use the balloting materials status update service developed under section 7(a) of the Natural Disaster and Emergency Ballot Act of 2020 to provide eligible voters and qualified individuals (as defined in section 322(b) of this Act) information regarding the status of voter registration applications, absentee ballot applications, and absentee ballots used in elections for Federal office, except that any State or jurisdiction which has developed a balloting materials status update system which meets the requirements of paragraph (2) of such section 7(a) (relating to information tracked) may continue to use such system..(2)Effective dateThe amendments made by this subsection shall apply to elections for Federal office occurring after the date that is 1 year after the date on which the Director of the Cybersecurity and Infrastructure Security Agency certifies that the service described in subsection (a) is operational.(d)Availability to Department of DefenseThe Cybersecurity and Infrastructure Security Agency may make the balloting materials status update service available to the Department of Defense to administer and implement to absent uniformed services voters and overseas voters pursuant to the Uniformed Overseas and Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(e)Reimbursements to states(1)For use with respect to balloting materials of absent uniformed service voters and overseas voters(A)In generalThe Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) is amended by inserting after section 103C, as added by section 4(a), the following new section:103D.Reimbursements for use of balloting materials status update service(a)In generalThe Presidential designee shall make payments to each State and local jurisdiction equal to the costs to the State or local jurisdiction of using the balloting materials status update service under section 7(a) of the Natural Disaster and Emergency Ballot Act of 2020 with respect to balloting materials of absent uniformed services and overseas voters.(b)Authorization of appropriationsThere are authorized to be appropriated to the Presidential designee such sums as are necessary for carrying out this section, to remain available without fiscal year limitation..(B)Conforming amendmentSection 101(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(b)) is amended by striking and at the end of paragraph (10), by striking the period at the end of paragraph (11) and inserting ; and, and by adding at the end the following new paragraph:(12)make payments to States in accordance with section 103D..(C)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 103, as added by section 4(c), the following new item:Sec. 103D. Reimbursements for use of balloting materials status update service..(2)For use with respect to balloting materials of domestic voters(A)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 5(b), is amended by adding at the end the following:VIIIReimbursements for Use of Balloting Materials Status Update Service298.Reimbursements for use of balloting materials status update service(a)In generalThe Commission shall make payments to each State and local jurisdiction equal to the costs to the State or local jurisdiction of using the ballot material update service under section 7(a) of the Natural Disaster and Emergency Ballot Act of 2020 with respect to balloting materials of voters (other than balloting materials of absent uniformed services and overseas voters for which the State is eligible for payment under section 103D of the Uniformed and Overseas Citizens Absentee Voting Act) for which States or jurisdictions elect to use such tracking service.(b)Authorization of appropriationsThere are authorized to be appropriated to the Commission such sums as are necessary for carrying out this section, to remain available without fiscal year limitation..(B)Conforming amendments(i)Section 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922), as amended by section 5(b), is amended by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively, and by inserting after paragraph (5) the following new paragraph:(6)carrying out the duties described in part VIII (relating to balloting materials status update reimbursements);.(ii)The table of contents for such Act is amended by inserting after the item related to section 297 the following:Part VIII—Reimbursements for Use of Balloting Materials Status Update Service Sec. 298. Reimbursements for use of balloting materials status update service..8.Notice and cure process required for mismatched signatures on mail-in and provisional ballots(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3 and amended by sections 5 and 6, is amended by adding at the end the following new section:324.Signature mismatch on ballot submitted by mail or provisional ballot(a)Covered State defined(1)In generalSubject to paragraph (2), in this section, the term covered State means a State in which, under State law, a ballot submitted by mail or a provisional ballot is not counted as a vote in an election for Federal office unless the State verifies the signature of the individual who submitted such ballot by comparing the signature on the envelope containing such ballot or a document accompanying such ballot and the signature of such individual on the official list of registered voters in the State or other official record, or other document.(2)Exception for certain StatesSuch term shall not include a State which conducted a Federal election entirely through vote by mail prior to 2020.(b)Notice required(1)In generalIf an individual submits a ballot by mail or a provisional ballot in an election for Federal office in a covered State, and the appropriate State or local election official determines that a discrepancy exists between the signature on the envelope containing such ballot or a document accompanying such ballot used to verify the signature and the signature of such individual on the official list of registered voters in the State or other official record, or other document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall make a good faith effort to immediately notify such individual that—(A)a discrepancy exists between the signature on the envelope containing such ballot or a document accompanying such ballot used to verify the signature and the signature of such individual on the official list of registered voters in the State or other official record, or other document used by the State to verify the signatures of voters;(B)such individual may provide information to cure such discrepancy in accordance with the procedures established pursuant to subsection (c)(1)(A); and(C)if such discrepancy is not cured, such ballot will not be counted.(2)Form of noticeAn election official shall provide the notice required by paragraph (1) within 10 calendar days of the determination that a discrepancy exists by mail and at least one of the following methods:(A)Phone.(B)Electronic mail.(C)Text message.(3)No effect on other notice requirements related to provisional ballotsIn the case of an individual who submits a provisional ballot, the requirements of this subsection shall be in addition to the requirements applicable to such an individual under section 302(a).(c)Opportunity To cure(1)Establishment of proceduresA covered State shall establish uniform and non-discriminatory procedures—(A)to allow an individual to whom notice is provided under subsection (b)—(i)to provide confirmation or information to cure the discrepancy described in subsection (b)(1) through the same form in which the notice is provided pursuant to subsection (b)(1); and(ii)if such confirmation or information is rejected, to appeal the rejection;(B)that require that voters whose ballots are returned without signatures be notified and given an opportunity to provide a missing signature on a form proscribed by the State; and(C)prior to the date of final certification of ballots in the election by such State, to provide such individual a final determination as to the validity of the ballot and whether the individuals ballot was counted in the election.(2)DeadlineA voter has at least 10 calendar days following the date on which the notice required under subsection (b) is given or until the day before certification of election results, whichever is later, to provide confirmation that the signature in question is their genuine signature. This confirmation can be provided orally, in writing, or electronically, including through any of the forms described in subsection (b)(2). No separate oath or affirmation is required. (3)Counting of vote(A)In generalA final determination with respect to the validity of a ballot in the case of a signature mismatch under this section shall be made by three election officials, at least one of whom is of an opposing party and, unless such election officials determine, taking into account any conformation or information provided under the procedures established pursuant to paragraph (1)(A), through a unanimous vote and beyond a reasonable doubt that the ballot is not valid, such ballot shall be counted as a vote in that election.(B)Training requirementElection officials making such determinations must have completed training on signature verification. (d)Report(1)In generalNot later than 120 days after the end of a Federal election cycle, each chief State election official in a covered State shall submit to Congress a report containing the following information for the applicable Federal election cycle in the State:(A)The number of ballots invalidated due to a discrepancy under this section.(B)Description of attempts to contact voters to provide notice as required by this section.(C)Description of the cure process developed by such State pursuant to this section, including the number of ballots determined valid as a result of such process.(2)Federal election cycle definedFor purposes of this subsection, the term Federal For election cycle means the period beginning on January 1 of any odd numbered year and ending on December 31 of the following year.(e)Effective dateThis section shall apply with respect to the general election for Federal office held in 2020 and any subsequent election for Federal office..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 323, as added by section 6, the following new item:Sec. 324. Signature mismatch on ballot submitted by mail or provisional ballot..9.Requirement for acceptance of voter registration applications(a)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3 and amended by sections 5, 6, and 8, is amended by adding at the end the following new section:325.Acceptance of voter registration applications(a)Requirements for voter registration applicationsEach State and local jurisdiction shall—(1)make available an online voter registration application, which requirement is satisfied if the local, county, or State election official’s website allows a voter registration application to be completed and submitted online;(2)accept and process any voter registration applications submitted in person, by mail, or online at least 21 days prior to the date of an election for Federal office, except nothing this paragraph shall preclude a State or local jurisdiction from allowing for the acceptance and processing of voter registration applications submitted or received after such required period; and(3)ensure that any voter registration applications provided by the State permit the voter, at the time of submitting the application, to register to vote by mail in accordance with the requirements under section 321(c).(b)ExceptionThis section shall not apply with respect to any State or local jurisdiction that allows—(1)voter registration during early voting; or(2)same day voter registration.(c)Effective dateThis section shall apply beginning on the date that is 60 days after the date of enactment of the Natural Disaster and Emergency Ballot Act of 2020..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 324, as added by section 8, the following new item:Sec. 325. Acceptance of voter registration applications..10.Accommodations for voters residing in indian lands(a)Accommodations(1)In generalThe following requirements shall apply with respect to the general election for Federal office held in 2020 and any subsequent election for Federal office:(A)Given the widespread lack of residential mail delivery in Indian Country, an Indian Tribe may designate buildings as ballot pickup and collection locations at no cost to the Indian Tribe. An Indian Tribe may designate one building per precinct located within Indian lands. The applicable State or political subdivision shall collect ballots from those locations. The applicable State or political subdivision shall provide the Indian Tribe with accurate precinct maps for all precincts located within Indian lands 60 days before any election.(B)The State or political subdivision shall provide mail-in and absentee ballots to each registered voter residing on Indian lands in the State or political subdivision without requiring a residential address or a mail-in or absentee ballot request.(C)The address of a designated building that is a ballot pickup and collection location may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter. If there is no tribally designated building within a voter’s precinct, the voter may use another tribally designated building within the Indian lands where the voter is located. Voters using a tribally designated building outside of the voter’s precinct may use the tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter’s address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations.(D)In the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) as amended by subsection (b).(2)ClarificationNothing in this section alters the ability of an individual voter residing on Indian lands to request a ballot in a manner available to all other voters in the State. (3)DefinitionsIn this section:(A)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(B)Indian landsThe term Indian lands includes—(i)any Indian country of an Indian Tribe, as defined under section 1151 of title 18, United States Code;(ii)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602));(iii)any land on which the seat of the Tribal Government is located; and(iv)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census.(C)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(D)Tribal GovernmentThe term Tribal Government means the recognized governing body of an Indian Tribe. (4)Enforcement(A)AttorneyGgeneralThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this subsection.(B)Private right of action(i)A person or Tribal Government who is aggrieved by a violation of this subsection may provide written notice of the violation to the chief election official of the State involved.(ii)An aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this subsection, if—(I)that person or Tribal Government provides the notice described in clause (i); and(II)(aa)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i); or(bb)in the case of a violation that occurs 120 days or less before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i).(iii)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under clause (i). (b)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended—(1)in subsection (b)(3)(C), by striking 1990 and inserting 2010; and(2)by striking subsection (c) and inserting the following:(c)Provision of voting materials in the language of a minority group(1)In generalWhenever any State or political subdivision subject to the prohibition of subsection (b) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language.(2)Exceptions(A)In general(i)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall only be required to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting.(ii)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall only be required to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Tribal Government of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Tribal Government does not want written translations in the minority language.(3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform..11.Payments to States to carry out requirements under Natural Disaster and Emergency Ballot Act of 2020 with respect to 2020 general election(a)In generalTitle II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 7(e), is amended by adding at the end the following new part:IXPayments to States To Carry Out Requirements Under Natural Disaster and Emergency Ballot Act of 2020 With Respect to 2020 General Election299.Payments to States(a)In generalNot later than 30 days after the date of the enactment of the Natural Disaster and Emergency Ballot Act of 2020, the Commission shall make a payment to each State.(b)Use of funds(1)In generalSubject to paragraphs (2) and (3), a State shall use the funds provided under a payment under this section—(A)to comply with and implement the provisions of and amendments made by the Natural Disaster and Emergency Ballot Act of 2020 with respect to the 2020 general election occurring on November 3, 2020; and(B)to carry out one or more of the following activities with respect to the 2020 general election:(i)Establishing and implementing contingency plans pursuant to section 2 of the Natural Disaster and Emergency Ballot Act of 2020, including the implementation of safety requirements pursuant to subsection (b) of such section and initiatives to recruit pollworkers pursuant to subsection (c) of such section.(ii)Implementing public awareness and education campaigns and initiatives to ensure voters are aware of election dates and election administration practices. (iii)Establishing a system for voters to submit an online request for an absentee ballot pursuant to section 2(c) of such Act.(iv)Implementing requirements with respect to availability of voting prior to election day pursuant to section 321 of this Act.(v)Purchasing additional and upgrading high speed ballot printers, inserters, ballot sorters, envelope extractors, and scanners to send and process absentee ballots and purchasing ballot drop boxes.(vi)The development or purchase, implementation, and use of technology to allow election officials to electronically verify a voter's signature on a ballot envelope against a voter's signature on file without physically handling the envelope, provided that the technology is not connected to the internet. (vii)Use of downloadable and printable ballots by qualified individuals pursuant to section 103C of the Uniformed and Overseas Citizens Absentee Voting Act. (viii)Developing or purchasing secure accessible remote ballot marking systems for use by voters with disabilities, provided that such systems do not cause the voter's ballot selections to be transmitted over the internet and do not allow for the electronic submission of a marked ballot.(ix)Improving the accessibility of polling locations, early voting locations, and ballot drop-off boxes.(x)Implementing a curb-side voting system for voters to cast a ballot safely, accessibly, and privately. (xi)Providing return envelopes and the postage associated with such envelopes pursuant to section 323 of this Act.(xii)Ensuring strong chain of custody procedures for handling ballots.(xiii)Improving the transparency of election procedures to the public, including but not limited to signature verification procedures, election canvasses, and post-election auditing. (2)Primary electionsA State may use such funds—(A)to voluntarily comply with and implement the provisions of and amendments made by the Natural Disaster and Emergency Ballot Act of 2020 with respect to primary elections held in the State during 2020;(B)to carry out one or more of the activities described in paragraph (1)(B) with respect to such primary elections; and(C)to reimburse political parties for the costs of sending absentee ballots and return envelopes with prepaid postage to eligible voters participating in such primary elections.(3)LimitationA State may not use such funds for the electronic return of marked ballots by any voter.(c)Amount of payment(1)In generalThe amount of payment made to a State under this section shall be the minimum payment amount described in paragraph (2) plus the voting age population proportion amount described in paragraph (3).(2)Minimum payment amountThe minimum payment amount described in this paragraph is—(A)in the case of any of the several States or the District of Columbia, $5,000,000; and(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States Virgin Islands, $1,000,000.(3)Voting age population proportion amount(A)In generalThe voting age population proportion amount described in this paragraph is the product of—(i)the aggregate amount made available for payments under this section minus the total of all of the minimum payment amounts under paragraph (2); and(ii)the voting age population proportion for the State (as defined in subparagraph (B)).(B)Voting age population proportion definedThe term voting age population proportion means, with respect to a State, the amount equal to the quotient of—(i)the voting age population of the State (as reported in the most recent decennial census); and(ii)the total voting age population of all States (as reported in the most recent decennial census). (d)Pass-Through of funds to local jurisdictions(1)In generalAt least 80 percent of funds provided to a State under a payment under this section shall be passed through to local jurisdictions or Tribal governments to carry out activities described in subsection (b)(1) with respect to the 2020 general election occurring on November 3, 2020.(2)GuidanceWhen distributing such funds to local jurisdictions or Tribal governments, a State should consider prioritizing funding for communities and areas that are most impacted by the COVID–19 coronavirus.(3)DefinitionsIn this subsection:(A)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(B)Tribal GovernmentThe term Tribal Government means the recognized governing body of an Indian Tribe. (e)Authorization of appropriations(1)In generalThere are authorized to be appropriated for payments under this section $3,600,000,000.(2)Availability of fundsAmounts appropriated pursuant to the authorization under this subsection shall remain available without fiscal year limitation..(b)Conforming amendments(1)Section 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922), as amended by section 7(e), is amended by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively, and by inserting after paragraph (6) the following new paragraph:(7)carrying out the duties described in part IX (relating to payments to States for carrying out requirements under the Natural Disaster and Emergency Ballot Act of 2020 with respect to the 2020 general election);.(2)The table of contents for such Act is amended by inserting after the item related to section 297 the following:Part IX—Payments to States To Carry Out Requirements Under Natural Disaster and Emergency Ballot Act of 2020 With Respect to 2020 General Election Sec. 299. Payments to States..12.Additional appropriations for the Election Assistance Commission(a)In GeneralIn addition to any funds otherwise appropriated to the Election Assistance Commission for fiscal year 2020, there is authorized to be appropriated $3,000,000 for fiscal year 2020 in order for the Commission to provide additional assistance and resources to States for improving the administration of elections.(b)Availability of fundsAmounts appropriated pursuant to the authorization under this subsection shall remain available without fiscal year limitation.13.Research and Development for the National Institute of Standards and Technology(a)Research and development of signature guidelinesThe Director of the National Institute of Standards and Technology shall work with States, forensics experts, and the disability community to expand the research and develop best practices or guidelines for the acceptance, verification, and curing of signatures for mail-in ballots.(b)Research study on the electronic transmission of marked ballots(1)In generalThe Director of the National Institute of Standards and Technology shall conduct a research study into cybersecurity risks associated with the electronic transmission of marked ballots and ways to mitigate those risks and increase accessibility.(2)Scope of studyThe study conducted under this subsection shall include the following:(A)An evaluation, comparison, and contrast of the security and accessibility of e-mail, fax, web portals, electronic, or other online transmission systems used by States and local election offices to receive marked ballots including guidance for how such systems may comply with cybersecurity standards for Federal information technology systems set by National Institute of Standards and Technology Special Publication 800–53, Security and Privacy Controls for Federal Information Systems and Organizations, and accessibility standards set by the Americans with Disability Act of 1990 (42 U.S.C. 12101 et seq.) and the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).(B)An evaluation of risks and benefits associated with the continued or expanded use of such systems by overseas and domestic voters to return their marked ballots, including updating the following reports:(i)NISTIR 7551, A Threat Analysis on UOCAVA Voting Systems.(ii)NISTIR 7711, Security Best Practices for the Electronic Transmission of Election Materials for UOCAVA Voters.(iii)NISTIR 7682, Information System Security Best Practices for UOCAVA–Supporting Systems.(iv)NISTIR 7700, Security Considerations for Remote Electronic UOCAVA Voting.(C)An evaluation of any risks and benefits associated with the continued or expanded use of such systems by voters with disabilities.(D)An evaluation of any cybersecurity improvements which are necessary for such systems and ballots transmitted using such systems to be secure against tampering by foreign intelligence agencies, hackers, and other sophisticated adversaries.(E)An evaluation of any accessibility improvements which are necessary for such systems and ballots transmitted using such systems to be accessible for people with any kind of disability. (3)Final reportNot later than January 1, 2023, the Director shall submit to Congress a report containing the results of the study conducted under this subsection.(4)AuthorizationIn addition to any funds otherwise appropriated to the National Institute of Standards and Technology for fiscal year 2020, there is authorized to be appropriated $5,000,000 for fiscal year 2020 to conduct the study under this subsection.14.Modifying provisions on funding for election security grants(a)Waiver of matching requirementThe last proviso under the heading Election Assistance Commission, Election Security Grants in the Financial Services and General Government Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2461) shall not apply with respect to any payment made to a State using funds appropriated or otherwise made available to the Election Assistance Commission under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(b)Modification of reporting deadlineThe first proviso under the heading Election Assistance Commission, Election Security Grants in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking within 20 days of each election in the 2020 Federal election cycle in that State, and inserting not later than October 30, 2021,.(c)Extension for use of fundsThe fourth proviso under the heading Election Assistance Commission, Election Security Grants in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking December 31, 2020 and inserting September 30, 2021.(d)Reallocation of fundsA State may elect to reallocate funds allocated under the heading Election Assistance Commission, Election Security Grants in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136)—(1)as funds allocated under the heading Election Assistance Commission, Election Security Grants in the Financial Services and General Government Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2461) that were spent to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the 2020 Federal election cycle; or (2)as funds allocated under the heading Election Assistance Commission, Election Reform Program in the Financial Services and Government Appropriations Act, 2018 (Public Law 115–141) that were spent to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the 2020 Federal election cycle. (e)Effective dateThis section shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). 